 
 
IV 
111th CONGRESS
2d Session
H. RES. 1224 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Johnson of Georgia (for himself, Ms. Lee of California, Mr. McGovern, Mr. Payne, Ms. Moore of Wisconsin, Mr. Rush, Mr. Grijalva, Mr. Honda, Mr. Moran of Virginia, Mr. Lewis of Georgia, Ms. Schakowsky, Mr. Ellison, Ms. Woolsey, Ms. Norton, Mr. Serrano, Ms. Watson, Mr. Davis of Illinois, Mr. Hastings of Florida, Mr. Jackson of Illinois, Ms. Linda T. Sánchez of California, Mr. Michaud, Mr. Farr, and Ms. Richardson) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing and honoring the important work that Colombia’s Constitutional Court has done on behalf of Colombia’s internally displaced persons, especially indigenous peoples, Afro-Colombians, and women. 
 
 
Whereas Colombia contains one of the largest internally displaced persons (IDP) populations in the world, with an estimated 4,000,000 IDPs, according to the Consultancy for Human Rights and Displacement (CODHES); 
Whereas in Colombia, an estimated 380,000 people became newly displaced in 2008, a 24 percent increase over 2007, according to CODHES;  
Whereas a disproportionate number of Colombia’s IDPs have African or indigenous ancestry; 
Whereas Colombia’s internal armed conflict, drug trafficking, aerial fumigation efforts, and the illegal and violent expropriation of territories titled to Afro-Colombian and indigenous communities continue to cause displacement; 
Whereas the internal armed conflict between the Government of Colombia and guerilla groups, paramilitaries, and narcotics production and trafficking organizations has contributed to ongoing violence and instability; 
Whereas Colombia, at the urging of the United States, has aggressively fumigated coca fields, many of which are in areas populated by Afro-Colombian and indigenous peoples, and such fumigation has blighted some lands such that non-coca agriculture is no longer viable; 
Whereas IDP leaders are often targets of threats, intimidation, violence, and assassinations; 
Whereas internally displaced women, who often become widows and single heads of IDP households, are vulnerable to sexual violence and risk losing their children to forced recruitment by illegal armed groups; 
Whereas sexual violence against women is used to intimidate and coerce IDPs, especially Afro-Colombian and indigenous populations; 
Whereas Afro-Colombian and indigenous IDPs suffer from loss of identity and cultural traditions, are often dispossessed and destitute, face major obstacles to fulfilling basic needs, are victims of racial discrimination, and are vulnerable to exploitation and physical harm; 
Whereas, on May 22, 2007, the United States House of Representatives passed H. Res. 426, which recognized 2007 as the Year of the Rights of Internally Displaced Persons in Colombia; 
Whereas Colombia has made great progress in recognizing and developing national policies to address its IDP crisis, although implementation of such policies remains incomplete; 
Whereas Colombia’s Constitutional Court in its T–025 ruling of April 2004 and subsequent orders, including 005 of 2009 on protection of internally displaced Afro-Colombians, 004 of 2009 on protection of indigenous internally displaced persons (IDP), 092 of 2008 on protection of the rights of IDP women, and 200 of 2007 on protection of IDP leaders, has played a key role in defending the human rights of Colombia’s estimated more than 4,000,000 IDPs; 
Whereas Colombia’s Constitutional Court, in order 005, ordered the Government of Colombia to formulate a prevention and protection plan for 62 Afro-Colombian territories with populations at risk of internal displacement; and 
Whereas Colombia’s Constitutional Court, in order 004, ordered the relevant Colombian authorities to develop a program that guarantees the rights of indigenous IDPs and to implement “life saving” plans for 34 indigenous ethnic groups: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the important work that Colombia’s Constitutional Court has done on behalf of Colombia’s internally displaced persons, especially indigenous peoples, Afro-Colombians, and women;  
(2)calls on the Government of Colombia to fully implement the orders issued by the Colombian Constitutional Court; 
(3)urges the United States Government to work with Colombian authorities to ensure that the orders of the Colombian Constitutional Court to uphold the rights of internally displaced persons in Colombia are implemented; and 
(4)affirms that Colombia’s human rights record will continue to be relevant as Congress deliberates relations between Colombia and the United States.  
 
